Citation Nr: 0431490	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-04 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Behcet's Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on duty from August 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.  In August 2004, the veteran testified at a 
videoconference hearing before the undersigned.  

Based on an August 2002 VA outpatient clinic report the 
veteran has raised an informal claim of entitlement to 
service connection for a mood disorder secondary to Behcet's 
syndrome.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action. 


FINDING OF FACT

The veteran developed Behcet's Syndrome as a result of his 
military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, Behcet's 
Syndrome was incurred during military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he first showed symptoms of 
Behcet's Syndrome (i.e., gastrointestinal problems as well as 
headaches, joint pain, and skin ulcers) while in military 
service and he continued to have problems with these same 
symptoms since his separation from military service.  
Alternatively, it is argued that Behcet's Syndrome was caused 
by exposure to herbicides while serving in the Republic of 
Vietnam.  It is requested that the veteran be afforded the 
benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

When adjudicating claims of service connection due to alleged 
herbicide exposure (including Agent Orange), VA must also 
consider presumptive service connection under 38 C.F.R. 
§ 3.307 (2001) and 38 C.F.R. § 3.307 (2003) for the disease 
process enumerated at 38 C.F.R. § 3.309(e) (2001) and 
38 C.F.R. § 3.309(e) (2003).

Accordingly, because the Board must consider both direct and 
presumptive service incurrence, we will first look at the 
claim based on direct service incurrence pursuant to 
38 C.F.R. § 3.303.  

As reported above, the veteran claims that in-service 
gastrointestinal problems and headaches were the first signs 
of his currently diagnosed Behcet's Syndrome.  Service 
medical records on a number of occasions do show complaints, 
diagnoses, and/or treatment for headaches as well as 
gastrointestinal problems manifested by nausea, vomiting, 
and/or cramping.  See service medical records dated in March 
1967, August 1967, October 1968, and November 1968.

Lay witnesses are competent under the law to describe what 
they experienced while in military service.  Because the 
record contains evidence that verifies the fact that the 
veteran had headaches and gastrointestinal problems while on 
active duty, the Board finds that the record contains 
credible evidence that these incidents actually occurred.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Next, the Board finds that the post-service record includes 
competent medical evidence of the veteran having Behcet's 
Syndrome.  That diagnosis was pathologically confirmed by a 
biopsy.  See Columbia Dermatopathology Laboratory Biopsy 
Report dated in October 2000.  See also letters from Mark G. 
Blaskis, M.D., dated in July 2002 and May 2003; and a July 
2002 letter from Harpreet K. Singh, M.D.

As to the origins of the Behcet's Syndrome, in March 2002 a 
VA examiner opined that, "[p]robable Behcet's Syndrome (as 
likely as anything else) that was possibly caused by Agent 
Orange (as likely as anything else)."  

Dr. Blaskis, in July 2002 and May 2003 letters, reported that 
the veteran had been a patient of his for several years, that 
he was the first physician to diagnose Behcet's Syndrome, 
and, after taking a history from the claimant as well as 
reviewing his service medical records, opined that, "[the 
veteran] had the presenting symptomatology of Behcet's 
Syndrome while on active duty.  He had multiple 
gastrointestinal problems which were not fully diagnosed or 
explained while on active duty."

The veteran's primary care provider at the Dorn VA Medical 
Center, Dr. Singh, reported in his July 2002 letter that, 
after taking the claimant's personal history and reviewing 
his service medical records, it was his opinion that the 
claimant "had presenting symptoms of Behcet's Syndrome 
during active military service that has subsequently resulted 
in a diagnosis of Behcet's Syndrome."  Dr. Singh thereafter 
opined that he felt that the veteran's condition should be 
service connected.

On the other hand, a VA examiner in September and December 
2003 opined that his review of the veteran's service medical 
records, without an examination or a history from the 
claimant, showed "no history of any abscess, ulcers of oral 
mucosa.  No history of any skin lesions.  No eye lesions.  No 
genital ulcers or any gastrointestinal symptoms."  The 
examiner thereafter opined that, "[he] doubt[ed] the patient 
had [Behcet's] syndrome while he was in active duty . . . 
[and] . . .  [he did] not think that the patient had any 
symptoms of [Behcet's] syndrome at that time."

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

With the above duty in mind, the Board notes that the 
December 2003 VA examiner wrongly reported that the service 
medical records did not include complaints, diagnoses, or 
treatment for gastrointestinal problems.  Moreover, the other 
opinions found in the record were offered, not just after 
reviewing service medical records, but after a review of the 
entire record on appeal and following an examination of the 
veteran.  Therefore, the Board assigns greater evidentiary 
weight to the opinions provided by the March 2002 VA 
examiner, Dr. Blaskis, and Dr. Singh, than that of the 
December 2003 VA examiner.  Under such circumstances, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the medical evidence of record shows that Behcet's 
Syndrome is due to his military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  Accordingly, 
service connection for Behcet's Syndrome is granted. 

The appeal is allowed.

Given that the above decision other theories of entitlement 
to service connection need not be addressed.  Moreover, as 
this decision is a complete grant of the benefit sought on 
appeal a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the veteran's claim is not 
needed. 

ORDER

Service connection for Behcet's Syndrome is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



